     Case 3:20-cv-00309-MMD-WGC Document 11 Filed 08/27/20 Page 1 of 1



1

2

3                                 UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      RICHARD IDEN,                                     Case No. 3:20-cv-00309-MMD-WGC
7                                    Plaintiff,                         ORDER
              v.
8
       ARTHUR DIXON, et al.,
9
                                  Defendants.
10

11

12           Plaintiff Richard Iden, a pro se prisoner, previously submitted a civil rights

13    complaint under 42 U.S.C. § 1983. (ECF No. 1-1.) Plaintiff now files a motion for voluntary

14    dismissal. (ECF No. 10.) Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff

15    may dismiss an action without a court order by filing “a notice of dismissal before the

16    opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ.

17    P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion to voluntarily dismiss this action

18    because no responsive pleading has been filed. Therefore, the Court dismisses this

19    action without prejudice.

20           It is therefore ordered that the motion for voluntary dismissal (ECF No. 10) is

21    granted.

22           It is further ordered that this action is dismissed, in its entirety, without prejudice,

23    under Fed. R. Civ. P. 41(a)(1)(A)(i).

24           It is further ordered that Plaintiff’s outstanding motions (ECF Nos. 4, 5, 6, and 8)

25    are denied as moot.

26           DATED THIS 27th Day of August 2020.
27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
